Citation Nr: 0933745	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-29 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to December 
1947, May 1948 to May 1949, and from July 1952 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought. 

In his September 2008 Form 9 the Veteran requested a Board 
hearing at the RO.  Subsequently in October 2008, the Veteran 
withdrew his request for a hearing.  As a result, the appeal 
can be adjudicated without a hearing being scheduled.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's claim for service connection for a back 
disability was last denied in an unappealed October 2002 
rating decision.

3.  Evidence received since the October 2002 RO denial is 
cumulative of that previously of record and does not relates 
to an unestablished fact necessary to substantiate the claim. 




CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied the 
Veteran's claim of entitlement to service connection for a 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the October 2002 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of claims to reopen, VA has a duty to tailor 
its Veterans Claims Assistance Act (VCAA) notice to meet the 
unique circumstances of the particular case.  In new and 
material claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the predecisional VCAA letter dated in 
December 2007 substantially complied with the VCAA notice 
requirements.  The letter informed the claimant of what 
evidence was required to substantiate the claim and of the 
claimaint's and VA's respective duties for obtaining 
evidence.  He was asked to submit evidence and/or information 
in his possession to the RO.  He was provided the definition 
of new and material evidence.  He was specifically advised of 
the basis for the prior final denial (that there was no 
evidence to show that a back injury incurred during service).  
Additionally, the December 2007 letter informed the claimant 
of the laws and regulations governing disability ratings and 
effective dates as required under Dingess, supra.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained all available and identified service records as well 
as post-service records.  In this case, the Veteran's service 
medical records were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  The RO notified 
that the Veteran of his lost service treatment records in 
April 1974, after he filed his initial claim for service 
connection for a back disability in October 1973.  The only 
service medical records available for review are the 
Veteran's separation examinations from his three periods of 
service dated in dated in December 1947, May 1949, and June 
1955.  No alternative service treatment records have been 
filed by the Veteran with the RO.  Based on the foregoing, 
all known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file, and the appellant has not contended otherwise. 

Law and Analysis

The Board observes that the Veteran's claim for service 
connection for a back disability was previously considered 
and denied by the Board in a decision dated in August 1989.  
Subsequently, the Veteran filed a claim to reopen, which was 
denied in a rating decision issued in October 2002.  At the 
time of the most recent denial in October 2002, the evidence 
of record did not show that the Veteran's back disability was 
related to his military service.  The Veteran did not file an 
appeal and the decision became final.  See 38 C.F.R. § 
20.1103.  In December 2007, the Veteran requested that his 
claim for service connection for a back disability be 
reopened.  The April 2008 rating decision now on appeal 
denied the Veteran's claim on the basis that new and material 
evidence had not been submitted.

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2008).  
With respect to new and material evidence claims, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers, and "material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened, and VA may 
then evaluate the merits of the claim on the basis of all 
evidence of record.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

As previously noted, the Veteran's back disability claim was 
most recently denied in October 2002.  The evidence 
associated with the claims file at the time of the October 
2002 rating decision included the Veteran's separation 
examinations from his three periods of service, private 
treatment records from the Chickasaw Nation Health System, VA 
records dated from May 2001 through June 2002, and statements 
from the Veteran.  None of this evidence indicated that the 
Veteran's back disability incurred as a result of, or was 
caused by military service.

Evidence added to the record since the time of the last final 
denial in October 2002 includes written statements from the 
Veteran, VA records dated from September 2002 through April 
2009 and private treatment records from the Carl Albert 
Hospital indicating treatment for chronic back pain with a 
diagnosis of scoliosis.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the Veteran's claim 
for service connection for a back disability has not been 
received.  The Veteran's claim for service connection for a 
back disability was previously denied on the basis that there 
was no evidence of the  disability during service and no 
evidence that any back disability was caused by service.  
38 C.F.R. §§ 3.303 

Although the Veteran has submitted evidence showing that he 
has a diagnosis of scoliosis, this fact had already been 
established.  See VA examination dated in July 1975.  None of 
the private treatment records include an opinion as to 
whether the Veteran's back disability was caused by, or in 
anyway is related to service.  

The evidence submitted since the last final decision is 
cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disability.  Specifically, the Veteran has not 
submitted new and material evidence to substantiate that his 
back disability was caused by his military service.  While 
the Veteran and his representative have claimed otherwise, 
the Board does not find these lay assertions credible because 
as lay persons they do not have the required medical 
expertise to give such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Stated differently, service 
connection for a back disability was denied in the past 
because there was no accepted evidence of a nexus to service.  
No material facts have changed.  Thus, the Board concludes 
that new and material evidence has not been presented to 
reopen the claim.   

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for a back disability 
must be denied.  Because the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


